Citation Nr: 0127375	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  00-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation for the veteran's death under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1945 to 
May 1947.  He died on September [redacted], 1998.  The appellant 
is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a rating decision in July 1999 by the 
Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the 
claimant of any information, and any medical or lay 
evidence not previously provided to VA, which is necessary 
to substantiate the claim.  See Veterans Claims Assistance 
Act of 2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  For the reasons stated below, the Board finds 
that further assistance to the appellant in obtaining 
evidence which would be necessary to substantiate her 
claim is required.

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of 
VA hospitalization, or medical or surgical treatment, and 
the proximate cause of the additional disability or death 
was carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability or death was an 
event which was not reasonably foreseeable, compensation 
shall be awarded in the same manner as if such disability 
or death were service connected.  The requirement to show 
that the proximate cause of the additional disability was 
fault on VA's part or an event which was not reasonably 
foreseeable was added by amendments to 38 U.S.C.A. § 1151 
made by Public Law 104-204 and applies to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998). As the appellant filed her claim after 
October 1, 1997, the amendments to the law apply to this 
case. 

VA has obtained opinions from 2 medical specialists on medical 
issues presented by this case.  The Chief of the Infectious 
Diseases Section of the VA Medical Center reviewed the 
veteran's medical records and offered an opinion in July 1999.  
The appellant requested that a second opinion be obtained from 
a physician who is not associated with the hospital where the 
veteran died.  She questioned whether "a failure to maintain 
suitable standards of hygiene" was the cause of the veteran's 
fatal sepsis.  To assist the appellant, the Board referred the 
veteran's claims file to an independent medical expert (IME), 
who is a professor of medicine and infectious diseases at a 
state medical school, and requested that he review the 
pertinent medical records and furnish an opinion.  

The Chief of the Infectious Disease Section of the VA 
Medical Center noted that the veteran was hospitalized in 
February 1998 for heart failure and he acquired 
Clostridium difficile colitis after being treated with 
clindamycin and ceftazidime for presumed pneumonia.  The 
medical specialist said that the veteran required several 
hospitalizations for this problem as well as for treatment 
of chronic heart failure, chronic obstructive pulmonary 
disease, and related conditions.  The opinions of both 
medical experts support the conclusion that the organism, 
Clostridium difficile, was caused by broad-spectrum 
antibiotic therapy given during VA hospitalization. The 
Board notes that both the VA Chief of the Infectious 
Diseases Section and the IME found that VA hospital 
personnel did not engage in any negligence, carelessness, 
or error in judgment, or exhibit lack of proper skill in 
the care of the veteran during VA hospitalizations.  

However, the statute provides an alternative ground for 
compensation for a death of a veteran claimed to have 
resulted from VA treatment or hospitalization: that the 
proximate cause of the death in question was an event 
which was not reasonably foreseeable and, regrettably, the 
Board failed to ask for an opinion as to whether the 
infection, acquired during the course of VA treatment, was 
reasonably foreseeable.  Although it will cause a delay in 
reaching a final disposition of the appellant's appeal, 
the Board find that this case should be remanded to the RO 
to obtain the opinion of the VA Chief of the Infectious 
Diseases Section, if available, or of another physician 
qualified to offer an opinion on that question.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should request that the VA Chief 
of the Infectious Diseases Section of 
the VA Medical Center, Milwaukee, 
Wisconsin, who reviewed medical records 
and offered an opinion in July 1999, if 
available, or his successor in that 
position, or another specialist in 
infectious diseases respond to the 
following question: whether it is at 
least as likely as not that the 
infection acquired by the veteran at 
the beginning of VA treatment in 
February 1998 was not a foreseeable 
event.  In other words, was getting 
such an infection a foreseeable risk of 
appropriate treatment?  Please state 
the basis for your opinion.  

Following completion of this action, the RO should review 
the evidence and determine whether the appellant's claim 
may now be granted.  If the decision remains adverse to 
the appellant, she and her representative should be 
provided with an appropriate Supplemental Statement of the 
Case and an opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of 
this REMAND are to assist the appellant and to obtain 
clarifying medical information.  No action is required of 
the appellant unless she receives further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Bruce Kannee
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2001).




